Exhibit 10.58

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT is made as of December 1, 2014, by and between
Mayco (Nevada), LLC, a Nevada limited liability company (“Purchaser”), and West
Coast Shot, Inc., a Nevada corporation (“Seller”). Certain capitalized terms
used herein are defined in Article I.

W I T N E S S E T H:

WHEREAS, Seller is the owner of a shot tower and related improvements (the
“Assets”) located at Seller’s premises at 32 Red Rock Road, Carson City, Nevada
89721 (the “Facility”); and

WHEREAS, Affiliates of Seller and Purchaser, respectively, are,
contemporaneously with the execution of this Agreement, entering into certain
agreements governing the purchases and sales of certain assets of Seller’s
Affiliates to Purchaser’s Affiliates (collectively the “Affiliate
Transactions”); and

WHEREAS, Purchaser desires to purchase the Assets from Seller, and Seller
desires to sell the Assets to Purchaser, for the consideration and upon on the
terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties contained herein, and for their mutual reliance,
the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. Capitalized terms used in this Agreement and not otherwise
defined shall have the meanings attributed to them in the Mayco Agreement. The
following terms shall have the following meanings for the purposes of this
Agreement:

“Agreement” shall mean this Agreement, including all exhibits hereto, as it and
they may be amended from time to time.

“Affiliate Transactions” shall have the meaning set forth in the preamble.

“Assets” shall have the meaning set forth in the preamble.

“Cash Consideration” shall mean the applicable amount determined pursuant to
Section 2.7 of the Mayco Agreement and set forth on Exhibit 2.7 to the Mayco
Agreement.

“Closing” shall mean the consummation of the transactions contemplated herein.

“Enhanced” shall have the meaning set forth in Section 10.8.

“Facility” shall have the meaning set forth in the preamble.

“Lien” shall mean all liens, encumbrances, mortgages, charges, claims,
restrictions, pledges, security interests, title defects, easements, rights of
way, covenants and encroachments.

“Lender” shall have the meaning set forth in Section 10.8.

“Mayco Agreement” shall mean the Asset Purchase Agreement dated of even date
herewith by and between Mayco Industries, Inc. and Mayco Manufacturing, LLC as
it may be amended, modified or supplemented from time to time.

“Mayco Closing Date” shall mean the “Closing Date” under and as defined in the
Mayco Agreement as it may be extended or modified pursuant to the Mayco
Agreement.

“PNC” shall have the meaning set forth in Section 10.8.

“Purchase Price” shall be determined by Seller and Purchaser as part of the
allocation of the aggregate purchase price under this Agreement and the other
Acquisition Agreements pursuant to Sections 2.6 and 2.7 of the Mayco Agreement.

“Purchaser” shall have the meaning set forth in the preamble.

“Put” shall mean the right of Purchaser to sell the Assets to Seller in
accordance with Section 2.4.

“Put Date” shall have the meaning set forth in Section 2.4(a).

“Put Period” shall have the meaning set forth in Section 2.4(a).

“Put Price” shall mean an amount equal to $1.

“Seller” shall have the meaning set forth in the preamble.

“Termination Date” shall have the meaning set forth in Section 8.1(b).

ARTICLE II

PURCHASE AND SALE; PUT RIGHT

2.1 Purchase and Sale. Upon the terms and subject to the conditions of this
Agreement, and in reliance upon the representations, warranties, covenants and
agreements made herein, at the Closing, Seller shall sell, assign, convey and
transfer the Assets to the Purchaser, and Purchaser shall purchase the Assets
from Seller. Purchaser shall not assume or become responsible for any of
Seller’s or any Affiliate’s duties, obligations or liabilities.

2.2 Payment of Purchase Price. At the Closing, as consideration for the Assets,
Purchaser shall pay to Seller the Cash Consideration by wire transfer of
immediately available U.S. funds in accordance with wire instructions provided
by Seller to Purchaser not later than two (2) Business Days prior to Closing.

2.3 Closing.

(a) The Closing shall take place on the Mayco Closing Date. The Closing shall be
effective as of the close of business on the day before the Mayco Closing Date.

(b) At the Closing, Seller shall deliver to Purchaser the following documents,
duly executed by Seller where appropriate:

(i) a Bill of Sale in the form attached hereto as Exhibit 2.3 (b) (i) (the “Bill
of Sale”)

(ii) all releases necessary to terminate and discharge any Liens on the Assets;
and

(iii) such other instruments and documents as reasonably requested by Purchaser
in order to consummate the purchase and sale of the Assets contemplated under
this Agreement.

(c) At the Closing, Purchaser shall pay to Seller the Cash Consideration and
deliver to Seller such instruments and documents as reasonably requested by
Seller in order to consummate the purchase and sale of the Assets contemplated
under this Agreement.

2.4 Put Right.

(a) Subject to Section 2.4(c), Purchaser may exercise the Put to sell the Assets
back to Seller at any time during the period commencing on the Mayco Closing
Date and ending on the first anniversary of the Mayco Closing Date (the “Put
Period”) by providing written notice to Seller of such exercise. The exercise
shall be effective as of the date (the “Put Date”) that Seller has received such
notice. Within one (1) Business Day of the Put Date, Seller shall pay to
Purchaser as consideration for the Assets the Put Price by wire transfer of
immediately available U.S. funds or such other method as the parties may
reasonably determine.

(b) Within two Business Days of its receipt of the Put Price, Purchaser shall
deliver to Seller the following documents, duly executed by Seller where
appropriate:

(i) a Bill of Sale in the form attached hereto as Exhibit 2.3(b)(i) with
appropriate modifications to identify Seller as buyer and Purchaser as seller;

(ii) all releases necessary to terminate and discharge any Liens on the Assets;
and

(iii) such other instruments and documents as reasonably requested by Seller in
order to consummate the purchase and sale of the Assets contemplated under this
Section 2.4 upon giving effect to the Put.

(c) Notwithstanding anything in this Agreement to the contrary,

(i) The Put shall automatically expire at and as of such time as Purchaser has
commenced to disassemble and relocate the Assets from the Facility; and

(ii) The Put shall be deemed to have been exercised as of the last day of the
Put Period if Purchaser has not relocated the Assets from the Facility by such
date.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller represents and warrants to Purchaser that:

3.1 Due Organization. Seller is duly organized, validly existing and in good
standing under the laws of the State of Nevada.

3.2 Due Authorization. Seller has full power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby and thereby.
The execution, delivery and performance by Seller of this Agreement have been
duly and validly approved and no other corporate actions or proceedings on the
part of Seller are necessary to authorize this Agreement and the transactions
contemplated hereby. Seller has duly and validly executed and delivered this
Agreement. This Agreement constitutes the legal, valid and binding obligation of
Seller, enforceable in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, moratorium, reorganization
or similar laws in effect which affect the enforcement of creditors’ rights
generally and by equitable principles.

3.3 Consents and Approvals; Governmental Authority Relative to This Agreement.
The execution, delivery and performance by Seller of this Agreement will not
(i) conflict with or result in a breach of any provision of the certificate of
incorporation or by-laws of Seller, or (ii) violate any order, writ, injunction,
decree, statute, treaty, rule or regulation applicable to Seller or the Assets.

3.4 Title; Sufficiency. Seller has (or upon giving effect to the Closing will
have) good and marketable title to the Assets free and clear of all Liens.

3.5 Taxes. All Taxes with respect to the Assets which are due and payable prior
to the Closing Date have been or will be duly and properly computed, reported,
fully paid and discharged, other than those Taxes which are the subject of a
bona fide dispute with the taxing authority. There are no unpaid Taxes with
respect to any period ending on or before the Closing Date which are or would
become a lien on the Assets, except for current Taxes not yet due and payable,
or Taxes which are the subject of a bona fide dispute with the taxing authority.

3.6 Litigation. The Assets are not subject to any judgment, order, decree,
stipulation, injunction, or charge or any pending or, to the best of Seller’s
knowledge, threatened charge, complaint, action, suit, proceeding, hearing, or
investigation of or in any court or quasi-judicial or administrative agency of
any federal, state, local, or foreign jurisdiction.

3.7 Brokers and Finders. No agent, broker, investment banker, financial advisor
or other firm or person is entitled to any brokerage, finder’s, financial
advisor’s or other similar fee or commission for which Purchaser or any of its
Affiliates could become liable in connection with the transactions contemplated
by this Agreement as a result of any action taken by or on behalf of Seller or
any of its Affiliates.

3.8 Full Disclosure. To the best of Seller’s knowledge, no representation or
warranty of Seller contained in this Agreement contains any untrue statement of
a material fact or omits to state a material fact required to be stated therein
or necessary to make the statements made, in the context in which made, not
materially false or misleading.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser hereby represents and warrants to Seller that:

4.1 Due Organization. Purchaser is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Nevada with
all requisite power and authority to own and operate its assets and properties
as they are now being owned and operated.

4.2 Due Authorization. Purchaser has full power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby and thereby.
The execution, delivery and performance by Purchaser of this Agreement have been
duly authorized by all necessary limited liability company action of Purchaser.
Purchaser has duly and validly executed and delivered this Agreement. This
Agreement constitutes the legal, valid and binding obligation of Purchaser,
enforceable in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, moratorium, reorganization or
similar laws in effect which affect the enforcement of creditors’ rights
generally and by equitable principles.

4.3 Consents and Approvals; No Violations. The execution, delivery and
performance by Purchaser of this Agreement will not (i) violate any law,
regulation or order of any Governmental Authority applicable to Purchaser;
(ii) require any filing or registration by Purchaser with, or consent or
approval with respect to Purchaser of, any Governmental Authority; (iii) violate
or conflict with or result in a breach or default under any contract to which
Purchaser is a party or by which Purchaser or any of its assets or properties
are bound; or (iv) violate or conflict with the articles of organization or
operating agreement of Purchaser, except where any such filing, registration,
consent or approval, if not made or obtained, or any such violation, conflict,
breach or default, would not have a material adverse effect on Purchaser or its
ability to perform its obligations under this Agreement.

4.4 Purchaser’s Examination. Purchaser and its representatives have been
afforded the opportunity to meet with, ask questions of and receive answers from
the management of Seller in connection with the determination by Purchaser to
enter into this Agreement and consummate the transactions contemplated hereby
and thereby, and all such questions have been answered to the full satisfaction
of Purchaser.

4.5 Limitation on Warranties. Purchaser acknowledges and agrees that neither
Seller nor any other Person acting on behalf of Seller or any of its Affiliates
or representatives has made any representation or warranty, express or implied,
as to the accuracy or completeness of any information regarding Seller or the
Assets, except as expressly set forth in this Agreement.

4.6 Brokers and Finders. No agent, broker, investment banker, financial advisor
or other firm or person is entitled to any brokerage, finder’s, financial
advisor’s or other similar fee or commission for which Seller or any of its
Affiliates could become liable in connection with the transactions contemplated
by this Agreement as a result of any action taken by or on behalf of Purchaser
or any of its Subsidiaries.

ARTICLE V

COVENANTS

5.1 Preservation of Assets. From the date hereof to and including the Closing
Date, Seller (i) shall take no action, or suffer others under its control to
take any action, that would materially diminish the utility or value of the
Assets, and (ii) shall not, nor shall it authorize or permit any owner,
directors, officers, employees, representatives or agents to, directly or
indirectly, encourage, solicit, initiate, facilitate or continue inquiries,
discussions or negotiations with, or provide any information to, any
corporation, partnership, person or other entity or group (other than Purchaser
or its Affiliates) concerning any sale of the Assets to any person other than
Purchaser.

5.2 Efforts. Subject to the terms and conditions hereof, each party hereto shall
use its commercially reasonable efforts to consummate the transactions
contemplated hereby as promptly as practicable. The “commercially reasonable
efforts” of Seller shall not require Seller, its Affiliates or representatives
to expend any money to remedy any breach of any representation or warranty
hereunder, to obtain any consent required for consummation of the transactions
contemplated hereby or to provide financing to Purchaser for consummation of the
transactions contemplated hereby; provided that if Seller, its Affiliates or
representatives elect to remedy such breach, Seller shall not be deemed to be in
breach of such representation or warranty, or in violation of any covenant for
purposes of determining Purchaser’s obligations to consummate the transactions
contemplated hereby pursuant to Section 6.1.

5.3 Confidentiality. Section 5.6 of the Mayco Agreement is hereby incorporated
by reference, mutatis mutandis.

5.4 Public Announcements. Section 5.7 of the Mayco Agreement is hereby
incorporated by reference, mutatis mutandis.

5.5 Taxes. All federal, state, local, non-U.S. transfer, excise, sales, use,
value added, registration, stamp, recording, property and similar Taxes or fees
applicable to, imposed upon, or arising out of any transaction contemplated by
this Agreement shall be split equally and be paid by Purchaser and Seller.

5.6 Tax Proration. All personal property taxes or similar ad valorem obligations
levied with respect to the Assets for any taxable period falling entirely within
the period before the Closing Date shall be the responsibility of Seller. All
personal property taxes or similar ad valorem obligations levied with respect to
the Assets for any taxable period that includes the Closing Date and ends after
the Closing Date, whether imposed or assessed before or after the Closing Date,
shall be the responsibility of Purchaser. If the exact amount of any personal
property taxes is not known on the Closing Date, such taxes shall be estimated
based upon the best available information on the Closing Date (i.e. the taxable
value currently assigned to the Assets and the most recent millage rate). There
shall be no re-proration of personal property taxes after Closing.

5.7 Disassembly and Relocation. Seller agrees to provide Purchaser with
reasonable access to the Facility to disassemble and relocate the Assets from
the Facility, provided that Purchaser shall be responsible for any damage or
destruction to the Facility as a result of its activities at the Facility. Until
such time as the Assets are relocated from the Facility or the Put Period
expires, Seller agrees to permit Purchaser to store the Assets on the Facility
as they currently are, free of charge.

ARTICLE VI

CONDITIONS PRECEDENT TO PURCHASE AND SALE

The obligations of both parties to effect the contemplated purchase and sale of
the Assets under this Agreement are subject to the satisfaction (or waiver by
the appropriate party or parties) of the following conditions precedent to the
conveyance of the Assets:

6.1 Warranties True as of Closing Date. Each of the representations and
warranties of Seller and Purchaser contained in Articles III and IV,
respectively, shall be true and correct as of the Closing Date as if made anew
as of such date (except to the extent such representations and warranties
expressly relate to an earlier date (in which case, as of such earlier date)).

6.2 Affiliate Transactions. The Affiliate Transactions shall have closed.

6.3 No Prohibition. No law or injunction shall have been adopted, promulgated or
entered by any Governmental Authority which prohibits, and no lawsuit,
proceeding or investigation shall be pending, which would be reasonably expected
to prohibit the consummation of the transactions contemplated hereby.

ARTICLE VII

[INTENTIONALLY OMITTED]
ARTICLE VIII

TERMINATION

8.1 Termination. This Agreement may be terminated at any time on or prior to the
Closing Date:

(a) With the mutual written consent of Purchaser and Seller;

(b) By Purchaser or Seller if the Affiliate Transactions have not have closed by
December 1, 2014 (the “Termination Date”); provided, that the right to terminate
this Agreement under this Section 8.1(b) shall not be available to either party
whose failure to fulfill any obligation under this Agreement has been the cause
of, or resulted in, the failure of the Closing to occur on or before the
Termination Date;

(c) By Seller, if Purchaser shall have breached or failed to perform any of its
representations, warranties, covenants or other agreements contained in this
Agreement, which breach or failure to perform (A) would give rise to the failure
of a condition set forth in Article VI and (B) has not been or is incapable of
being cured by Purchaser within thirty (30) calendar days after its receipt of
written notice thereof from Seller;

(d) By either of Purchaser or Seller if any Governmental Authority shall have
issued an order, decree or ruling or taken any other action permanently
restraining, enjoining or otherwise prohibiting the transactions contemplated by
this Agreement, and such order, decree, ruling or other action shall have become
final and nonappealable.

Notwithstanding anything else contained in this Agreement, (i) this Agreement
shall automatically terminate without any further action by either party if all
or a substantial portion of the Affiliate Transactions are terminated, and
(ii) the right to terminate this Agreement under this Section 8.1 shall not be
available to either party (a) that is in material breach of its obligations
hereunder or (b) whose failure to fulfill its obligations or to comply with its
covenants under this Agreement has been the cause of, or resulted in, the
failure to satisfy any condition to the obligations of either party hereunder.

8.2 Expenses. Whether or not the Option is exercised or the conveyance of the
Assets occurs, all out-of-pocket fees and expenses of each party incurred or
paid by such party or on its behalf in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such fees
and expenses.

8.3 Effect of Termination. In the event of termination of this Agreement by
either Purchaser, on the one hand, or Seller, on the other hand, as provided in
Section 8.1, this Agreement will forthwith become void and have no further force
or effect, without any liability of either party to the other; provided,
however, that nothing in this Section 8.3 shall relieve either party of any
liability for any breach by such party of this Agreement prior to the date of
any such termination.

ARTICLE IX

[INTENTIONALLY OMITTED]
ARTICLE X

MISCELLANEOUS

10.1 Amendment. This Agreement may be amended, modified or supplemented only in
a writing signed by Purchaser and Seller.

10.2 Notices. Any notice, request, instruction or other document to be given
hereunder by a party hereto shall be in writing and shall be deemed to have been
given, (i) when received if given in person or by courier or a courier service,
(ii) on the date of transmission if sent by confirmed facsimile, (iii) on the
next Business Day if sent by an overnight delivery service, or (iv) five
Business Days after being deposited in the U.S. mail, certified or registered
mail, postage prepaid:

(a) If to Seller, addressed as follows:

West Coast Shot, Inc.
c/o Metalico, Inc.
186 North Ave. East
Cranford, NJ 07016
Attention: Michael J. Drury

with a copy (for informational purposes only) to:

Metalico, Inc.
186 North Ave. East
Cranford, NJ 07016
Attention: General Counsel

(b) If to Purchaser, addressed as follows:

Mayco (Nevada), LLC
1031 East 103rd Street
Chicago, Illinois 60628
Attention:  President

with a copy (for informational purposes only) to:

Imperial Acquisitions, LLC
1031 East 103rd Street
Chicago, Illinois 60628
Attention: Stuart Schwartz

or to such other individual or address as a party hereto may designate for
itself by notice given as herein provided.

10.3 Waivers. The failure of a party hereto at any time or times to require
performance of any provision hereof shall in no manner affect its right at a
later time to enforce the same. No waiver by a party of any condition or of any
breach of any term, covenant, representation or warranty contained in this
Agreement shall be effective unless in writing, and no waiver in any one or more
instances shall be deemed to be a further or continuing waiver of any such
condition or breach in other instances or a waiver of any other condition or
breach of any other term, covenant, representation or warranty.

10.4 Counterparts. This Agreement may be executed in counterparts and such
counterparts may be delivered in electronic format (including by fax and email).
Such delivery of counterparts shall be conclusive evidence of the intent to be
bound hereby and each such counterpart and copies produced therefrom shall have
the same effect as an original. To the extent applicable, the foregoing
constitutes the election of the Parties to invoke any law authorizing electronic
signatures.

10.5 Interpretation. The headings preceding the text of Articles and Sections
included in this Agreement are for convenience only and shall not be deemed part
of this Agreement or be given any effect in interpreting this Agreement. The use
of the masculine, feminine or neuter gender herein shall not limit any provision
of this Agreement. The use of the terms “including” or “include” shall in all
cases herein mean “including, without limitation” or “include, without
limitation,” respectively. Underscored references to Articles, Sections or
Exhibits shall refer to those portions of this Agreement. Time is of the essence
of each and every covenant, agreement and obligation in this Agreement. Neither
of Purchaser nor Seller shall be deemed to be in breach of any covenant
contained in this Agreement if such party’s deemed breach is the result of any
action or inaction on the part of the other party.

10.6 APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT
GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF.

10.7 Binding Agreement. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.

10.8 Assignment. This Agreement and all of the provisions hereof shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective heirs, successors and permitted assigns; provided that neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned (including by operation of law) by either party without the prior
written consent of the other party, provided further that,  Purchaser may,
without the prior written consent of Seller, assign all or any portion of its
rights under this Agreement to PNC Bank, National Association (“PNC”) and
Enhanced Small Business Investment Company LP (“Enhanced” and together with PNC,
each a “Lender”) as collateral security for any loans made by any Lender to
Purchaser. For all purposes hereof, a transfer, sale or disposition of a
majority of the capital stock or other voting interest of Purchaser or Seller
(whether by contract or otherwise) shall be deemed an assignment hereunder. Any
purported assignment in contravention of this Section 10.8 shall be null and
void.

10.9 Third Party Beneficiaries. This Agreement is solely for the benefit of the
parties hereto and no provision of this Agreement shall be deemed to confer upon
third parties, either express or implied, any remedy, claim, liability,
reimbursement, cause of action or other right.

10.10 Further Assurances. Upon the reasonable request of Purchaser or Seller,
each party will on and after the Closing Date execute and deliver to the other
party such other documents, assignments and other instruments as may be
reasonably required to effectuate completely the transactions contemplated
hereby, and to effect and evidence the provisions of this Agreement and the
transactions contemplated hereby.

10.11 Entire Understanding. The Exhibits identified in this Agreement, if any,
are incorporated herein by reference and made a part hereof. This Agreement,
together with the Acquisition Agreements, and the documents referred to herein
and therein, set forth the entire agreement and understanding of the parties
hereto and supersedes any and all prior agreements, arrangements and
understandings among the parties.

10.12 JURISDICTION OF DISPUTES. SUBJECT TO SECTION 10.6, IN THE EVENT EITHER
PARTY TO THIS AGREEMENT COMMENCES ANY LITIGATION, PROCEEDING OR OTHER LEGAL
ACTION IN CONNECTION WITH OR RELATING TO THIS AGREEMENT AND THE RELATED
AGREEMENT OR ANY MATTERS DESCRIBED OR CONTEMPLATED HEREIN OR THEREIN, WITH
RESPECT TO ANY OF THE MATTERS DESCRIBED OR CONTEMPLATED HEREIN OR THEREIN, THE
PARTIES TO THIS AGREEMENT HEREBY (A) AGREE THAT SUBJECT TO SECTION 10.6, ANY
LITIGATION, PROCEEDING OR OTHER LEGAL ACTION SHALL BE INSTITUTED IN A COURT OF
COMPETENT JURISDICTION LOCATED WITHIN THE CITY OF NEW YORK, NEW YORK, WHETHER A
STATE OR FEDERAL COURT; (B) AGREE THAT IN THE EVENT OF ANY SUCH LITIGATION,
PROCEEDING OR ACTION, SUCH PARTIES WILL CONSENT AND SUBMIT TO PERSONAL
JURISDICTION IN ANY SUCH COURT DESCRIBED IN CLAUSE (A) OF THIS SECTION 10.12 AND
TO SERVICE OF PROCESS UPON THEM IN ACCORDANCE WITH THE RULES AND STATUTES
GOVERNING SERVICE OF PROCESS (IT BEING UNDERSTOOD THAT NOTHING IN THIS SECTION
10.12 SHALL BE DEEMED TO PREVENT EITHER PARTY FROM SEEKING TO REMOVE ANY ACTION
TO A FEDERAL COURT IN NEW YORK, NEW YORK); (C) AGREE TO WAIVE TO THE FULL EXTENT
PERMITTED BY LAW ANY OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE TO THE VENUE
OF ANY SUCH LITIGATION, PROCEEDING OR ACTION IN ANY SUCH COURT OR THAT ANY SUCH
LITIGATION, PROCEEDING OR ACTION WAS BROUGHT IN AN INCONVENIENT FORUM; AND
(D) AGREE THAT NOTHING HEREIN SHALL AFFECT THE RIGHTS OF EITHER PARTY TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

10.13 WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (ii) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS
WAIVER, (iii) EACH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.13.

10.14 Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other situation or in any other jurisdiction. If the final judgment of a
court of competent jurisdiction declares that any term or provision hereof is
invalid or unenforceable, the parties agree that the court making the
determination of invalidity or unenforceability shall have the power to reduce
the scope, duration, or area of the term or provision, to delete specific words
or phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified after the expiration of the
time within which the judgment may be appealed.

10.15 Construction. The parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, the language shall be construed as mutually chosen by the
parties to express their mutual intent, and no rule of strict construction shall
be applied against either party. Any reference to any federal, state, local, or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise.

10.16 Counterparts. This Agreement may be executed by facsimile and in
counterparts, all of which shall be considered an original and one and the same
agreement and shall become effective when counterparts have been signed by each
of the parties and delivered to the other party, it being understood that all
parties need not sign the same counterpart.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

          MAYCO (NEVADA), LLC
   
By: :
  /s/   Stuart Schwartz
 
       

              Name: Stuart Schwartz } Title: }Vice President } WEST COAST SHOT,
INC. } By: } /s/ } Michael J. Drury Name: Michael J. Drury
Title: President Name: Stuart Schwartz           Title: Vice President          
WEST COAST SHOT, INC.             By:       /s/       Michael J. Drury          
                  Name: Michael J. Drury
                            Title: President

